DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/18/2018 these drawing are acceptable by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ioffe (US 2017/0132512 A1) in view of Gu et al. (US 2019/0108651 A1).
 	Regarding claims 1 and 7. Ioffe teaches a neural network architecture for semi-supervised learning, comprising: 
 	a set of neural networks; and a learning module, the learning module configured to: 
initialize the set of neural networks on labeled training data (Paragraphs [0046-0047] teach neural network begin to process training data and label training data items);  
storing the set of initialized neural networks as a model (Paragraphs [0038], [0043 teach storing multiple training items); 
extract neural network features for an unlabeled data set (Paragraph [0032], [0056] extract images).
Ioffe is silent on
perform multi-view clustering to estimate labels for the unlabeled data set; and tune the model using the unlabeled data with estimated labels.
In an analogous art, Gu teaches 
perform multi-view clustering (Paragraph [0026], fig.1B show multiple camera view/image P1-P3) to estimate labels for the unlabeled data set (Paragraph [0036] teach the estimate system using neural network to perform labels training data set); and tune the model using the unlabeled data with estimated labels (Paragraph [0041] teach estimate system fine tune from labelled dataset).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Ioffe with Gu’s system such that perform multi-view clustering to estimate labels for the unlabeled data set; and tune the model using the unlabeled data with estimated labels in order to provide an accurate images of structure. 

 	Regarding claim 2. Ioffe and Gu teach the neural network architecture of claim 1, Gu teaches wherein set of neural networks is a set of convolutional neural networks (Paragraph [0022]).

 	Regarding claim 3. Ioffe and Gu teach the neural network architecture of claim 1, Gu teaches wherein the learning module is further configured to calculate a loss per feature, wherein the loss includes an identification loss and a ranking loss (Paragraph [0024]).

 	Regarding claim 4. Ioffe and Gu teach the neural network architecture of claim 1, Gu teaches wherein the learning module being configured to perform multi-view clustering to estimate labels for the unlabeled data set comprises the learning module being configured to iteratively perform multi-view clustering to estimate labels for the unlabeled data set until label estimation is stable (Paragraphs [0022], [0026], [0036]).

 	Regarding claim 5. Ioffe and Gu teach the neural network architecture of claim 1, Gu teaches wherein the learning module being configured to tune the neural network model using the unlabeled data with estimated label comprises the learning module being configured to tune the neural network model using the unlabeled data with estimated labels until label estimation is stable (Paragraphs [0036], [0041]).

 	Regarding claim 6. Ioffe and Gu teach the neural network architecture of claim 1, Ioffe teaches wherein the learning module being configured to initialize the set of neural networks on labeled training data comprises the learning module being configured to initialize the set of neural networks on ImageNet data (Paragraphs [0043] [0046-0047]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641